Name: Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture
 Type: Regulation
 Subject Matter: fisheries;  economic geography
 Date Published: nan

 Avis juridique important|31992R3760Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture Official Journal L 389 , 31/12/1992 P. 0001 - 0014 Finnish special edition: Chapter 4 Volume 4 P. 0154 Swedish special edition: Chapter 4 Volume 4 P. 0154 COUNCIL REGULATION (EEC) N ° 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquacultureTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the Community system for the conservation and management of fishery resources as provided for by Council Regulation (EEC) N ° 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources (4) has proved to be an effective instrument; whereas, however, a number of stocks both in Community and non-Community waters have continued to decline and it is consequently necessary to improve and extend existing conservation measures; Whereas the objective should be to provide for rational and responsible exploitation of living aquatic resources and of aquaculture, while recognizing the interest of the fisheries sector in its long-term development and its economic and social conditions and the interest of consumers taking into account the biological constraints with due respect for the marine eco-system; Whereas fishing should be managed with a view to establishing a balance between available and accessible resources and the relevant parameters likely to influence fishing mortality on a case-by-case basis; Whereas, for the purposes of rational and responsible exploitation of resources, the selectivity of fishing methods and gear should be improved with a view to optimum utilization of biological potential and limitation of discards; Whereas, without prejudice to specific Community licensing systems, the introduction of a general Community system of administrative fishing licences attached to the vessel and issued and managed by Member States may contribute to improve regulation of exploitation and transparency; Whereas there should be special provisions for inshore fishing; whereas to this end, by way of derogation from Council Regulation (EEC) N ° 101/76 of 19 January 1976 laying down a common structural policy for the fishing industry (5), Member States should be authorized to maintain until 31 December 2002 the present restrictions on access to waters under their sovereignty or jurisdiction within a maximum limit of 12 nautical miles, calculated from their baselines, as they existed at the time Regulation (EEC) N ° 170/83 was adopted and, for the States that acceded to the Community after this date, at the time of their accession; Whereas the present arrangements concerning rules of access for fishing vessels of other Member States whose fishing activity is traditionally pursued in waters within that 12-mile limit should equally be renewed until 31 December 2002; Whereas before that date the Council should decide upon the provisions which could follow these restrictions and arrangements; Whereas special arrangements concerning fishing activity in one sensitive region should be maintained; Whereas with a view to effective conservation, the rates of exploitation of certain resources should be limited and may be fixed on an annual or, where appropriate, multiannual basis and/or on a multispecies basis; whereas the aforementioned decisions have important effects on the economic and social development of those regions of the Member States where fishing is an important industry and such decisions should therefore be taken by the Council on a proposal from the Commission; Whereas, for the types of resources for which exploitation rates are to be limited, Community fishing opportunities should be established in the form of fishing availabilities for Member States allocated in quotas and, where necessary, in terms of fishing effort; Whereas conservation and management of resources must contribute to a greater stability of fishing activities and must be appraised on the basis of a reference allocation reflecting the orientations given by the Council; Whereas, in other respects, that stability, given the temporary biological situation of stocks, must safeguard the particular needs of regions where local populations are especially dependent on fisheries and related activities as decided by the Council in its resolution of 3 November 1976, and in particular Annex VII thereto; Whereas, therefore, it is in this sense that the notion of relative stability aimed at must be understood; Whereas with respect to Community fisheries opportunities not previously exploited, these should be allocated taking into account the interests of all Member States; Whereas the Community fisheries sector should be restructured to bring it into line with available and accessible resources and whereas account should be taken of the characteristics of each fishery and the possible economic and social consequences; whereas the guidelines for the restructuring of the Community fishing industry should be laid down at Community level; Whereas, to ensure proper implementation of the common fisheries policy, a Community control system applying to the entire sector should be established taking into account the principle of proportionality; Whereas provision should be made for the adoption of emergency measures in the event of serious upheaval liable to jeopardize the objectives of the conservation of resources; Whereas, to ensure proper use of scientific, technical and economic data for assessing the situation with regard to fisheries and foreseeable developments therein, a committee of an advisory nature should be set up; whereas this committee should also report on the economic implications of its biological advice; Whereas the taking, implementing and monitoring of decisions should be done at the most appropriate level; Whereas, to facilitate the implementation of this Regulation, a procedure should be laid down establishing close cooperation between the Member States and the Commission within a Management Committee for Fisheries and Aquaculture; Whereas, by reason of the number and complexity of the amendments to be made, Regulation (EEC) N ° 170/83 should be repealed and replaced, HAS ADOPTED THIS REGULATION: Article 1 The common fisheries policy shall cover exploitation activities involving living aquatic resources, and aquaculture, as well as the processing and marketing of fishery and aquaculture products where practised on the territory of Member States or in Community fishing waters or by Community fishing vessels. Article 2 1. As concerns exploitation activities the general objectives of the common fisheries policy shall be to protect and conserve available and accessible living marine aquatic resources, and to provide for rational and responsible exploitation on a sustainable basis, in appropriate economic and social conditions for the sector, taking account of its implications for the marine eco-system, and in particular taking account of the needs of both producers and consumers. To that end a Community system for the management of exploitation activities is established which must enable a balance to be achieved, on a permanent basis, between resources and exploitation in the various fishing areas. 2. The purpose of this Regulation shall be to establish a framework for the conservation and protection of resources. Member States shall ensure that non-commercial activities do not jeopardize the conservation and management of resources covered by the common fisheries policy. To that end, and in order to ensure sustainable exploitation activities, this Regulation establishes a framework for the regulation of access, management and monitoring of exploitation activities, as well as the requisite means and procedures. Article 3 For the purposes of this Regulation the following definitions shall apply: (a) 'Community fishing waters` are the waters under the sovereignty or jurisdiction of the Member States; (b) 'resources` are available and accessible living marine aquatic species, including anadromous and catadromous species during their marine life; (c) 'fishing vessel` is any vessel equipped for commercial exploitation of resources; (d) 'Community fishing vessel` is a fishing vessel flying the flag of a Member State and registered in the Community; (e) 'exploitation rate` refers to the catches of a stock over a given period as a proportion of the total stock; (f) 'fishing effort` of a vessel is the product of its capacity and its activity, and fishing effort of a fleet or group of vessels is the sum of the fishing effort of each individual vessel; (g) 'Community fishing opportunity` is the fishing opportunity available for the Community in Community fishing waters, plus the total of the Community fishing opportunities outside the Community fishing waters, less the total of the fishing availabilities allocated to third countries. TITLE I Rules of access to waters and resources Article 4 1. In order to ensure the rational and responsible exploitation of resources on a sustainable basis, the Council, acting, except where otherwise provided, in accordance with the procedure laid down in Article 43 of the Treaty, shall establish Community measures laying down the conditions of access to waters and resources and of the pursuit of exploitation activities. These measures shall be drawn up in the light of the available biological, socio-economic and technical analyses and in particular of the reports drawn up by the Committee provided for in Article 16. 2. These provisions may, in particular, include measures for each fishery or group of fisheries to: (a) establish zones in which fishing activities are prohibited or restricted; (b) limit exploitation rates; (c) set quantitative limits on catches; (d) limit time spent at sea taking account, where appropriate, of the remoteness of the fishing waters; (e) fix the number and type of fishing vessels authorized to fish, (f) lay down technical measures regarding fishing gear and its method of use; (g) set a minimum size or weight of individuals that may be caught; (h) establish incentives, including those of an economic nature, to promote more selective fishing. Article 5 1. The Council, acting in accordance with the procedure laid down in Article 43 of Treaty, shall, before 31 December 1993, establish a Community system which shall apply from a date no later than 1 January 1995 laying down rules for the minimum information to be contained in fishing licences, to be issued and managed by Member States. From the date of application of the Community system, Member States shall be required to operate national systems of fishing licences. Except where otherwise provided, all Community fishing vessels shall be required to have a fishing licence, which is attached to the vessel. The above provisions shall apply without prejudice to any specific system which may be in force at the Community level or those required under present and future international agreements. 2. The licensing system shall apply to all Community fishing vessels in the Community fishing waters or operating in the waters of third countries or on the high seas. The Community minimum information requirements shall also apply to third country vessels fishing in Community fishing waters where provided for under international agreements. Article 6 1. Member States are authorized to retain, from 1 January 1993 until 31 December 2002, the arrangements defined in Article 100 of the 1972 Act of Accession and generalize up to 12 nautical miles for all the waters under their sovereignty or jurisdiction the limit of six miles laid down in that Article. 2. In addition to the activities pursued under existing neighbourhood relations between Member States, the fishing activities under the arrangements established in paragraph 1 shall be pursued in accordance with the arrangements contained in Annex I, fixing for each Member State the geographical zones within the coastal bands of other Member States where these activities are pursued and the species concerned. Article 7 1. In the region defined in Annex II, for species of special importance in that region which are biologically sensitive by reason of their exploitation characteristics, fishing activity by fishing vessels of a length between the perpendiculars of not less than 26 metres, for demersal species other than Norway pout and blue whiting, shall be governed by a licensing system managed by the Commission on behalf of the Community and by procedures for the transmission, to the competent monitoring authorities, of entries into and exits from the region concerned, in accordance with the conditions laid down in the said Annex. 2. Detailed rules of application and procedures for the establishment of systems of fishing licences and the communication of movements of fishing vessels shall be adopted in accordance with the procedure laid down in Article 18. Article 8 1. In accordance with Article 4, the exploitation rate may be regulated by restricting for the period concerned the volume of catches authorized and, if necessary, the fishing effort. In cases where a limitation of catches is not appropriate, the exploitation rate may be regulated solely by a restriction of the fishing effort. 2. Where it proves necessary to restrict the exploitation rates in a fishery in Community fishing waters or outside those waters for Commission fishing vessels, such restrictions shall be laid down in accordance with paragraphs 3 and 4. 3. The Council, acting in accordance with the procedure laid down in Article 43 of the Treaty: (i) may establish management objectives, on a multiannual basis, for each fishery or group of fisheries in relation to the specific nature of the resources concerned. Where appropriate these shall be established on a multi-species basis. Priority objectives shall be specified including, as appropriate, the level of resources, forms of production, activities and yields; (ii) shall, for each fishery or group of fisheries where management objectives have been set, also establish management strategies, where appropriate on a multiannual basis, to achieve the management objectives including the specific conditions under which exploitation activities shall be pursued; (iii) shall update the objectives and strategies established, at the latest one year before the expiry of the period fixed for each fishery or group of fisheries. 4. The Council, acting by qualified majority on a proposal from the Commission: (i) shall determine for each fishery or group of fisheries, on a case-by-case basis, the total allowable catch and/or total allowable fishing effort, where appropriate on a multiannual basis. These shall be based on the management objectives and strategies where they have been established in accordance with paragraph 3; (ii) shall distribute the fishing opportunities between Member States in such a way as to assure each Member State relative stability of fishing activities for each of the stocks concerned; however, following a request from the Member States directly concerned, account may be taken of the development of mini-quotas and regular quota swaps since 1983, with due regard to the overall balance of shares; (iii) shall, where the Community establishes new fishing opportunities in a fishery or group of fisheries not previously prosecuted under the common fisheries policy, decide on the method of allocation taking into account the interests of all Member States; (iv) may also, on a case-by-case basis, determine the conditions for adjusting fishing availabilities from one year to the next; (v) may, based on scientific advice, make any necessary interim adjustments to the management objectives and strategies. Article 9 1. Member States may, after notifying the Commission, exchange all or part of the fishing availabilities allocated to them. 2. Member States shall inform the Commission each year of the criteria they have adopted for distribution and of the detailed rules for the use the fishing availabilities allocated to them, in accordance with Community law and the common fisheries policy. Article 10 1. Member States may take measures for the conservation and management of resources in waters under their sovereignty or jurisdiction provided: - they involve strictly local stocks which are only of interest to fishermen from the Member State concerned, or - they apply solely to the fishermen from the Member State concerned, - they are compatible with the objectives set out in Article 2 (1) and (2) and are no less stringent than the measures adopted pursuant to Article 4. 2. The Commission shall be informed, in time for it to present its observations, of any plans to introduce or amend national conservation and resource management measures in accordance with the procedures laid down in Article 14 of Regulation (EEC) N ° 3094/86. TITLE II Management and monitoring of fishing activity Article 11 Having regard to Title I, on a multiannual basis and for the first time not later than 1 January 1994, the Council, acting in accordance with the procedure laid down in Article 43 of the Treaty, shall set the objectives and detailed rules for restructuring the Community fisheries sector with a view to achieving a balance on a sustainable basis between resources and their exploitation. Such restructuring shall also take account on a case-by-case basis of possible economic and social consequences and of the specificities of the fisheries regions. TITLE III General provisions Article 12 1. To ensure compliance with this Regulation, the Council, acting in accordance with the procedure laid down in Article 43 of the Treaty, shall install a Community control system which shall apply to the entire sector. Article 13 1. Member States shall transmit to the Commission the information relevant to the implementation of this Regulation. The information required shall be established in accordance with the procedure laid down in Article 18. 2. The Commission shall treat this information with the confidentiality required for the protection of individual data. Article 14 1. The Commission shall report, at least every three years, to the European Parliament, the Council and the Community bodies representing the sector on the implementation of measures adopted pursuant to this Regulation, and in particular Article 8 thereof. 2. By 31 December 2001 at the latest, the Commission shall present to the European Parliament and the Council a report on the fisheries situation in the Community and, in particular, on the economic and social situation of coastal regions, on the state of the resources and their expected development, and on the implementation of this Regulation. On the basis of that report, the Council, acting in accordance with the procedure laid down in Article 43 of the Treaty, shall decide, before 31 December 2002, on any necessary adjustments to be made, in particular as regards Article 7, and on the provisions which could follow the arrangements referred to in Article 6 of this Regulation. Article 15 1. In the event of serious and unexpected upheaval liable to jeopardize conservation of resources, the Commission, at the request of a Member State or on its own initiative, shall decide on appropriate measures which shall last no more than six months, and which shall be communicated to the Member States and the European Parliament and which shall have immediate effect. 2. Where the Commission receives a request from a Member State, it shall take a decision on the matter within 10 working days. 3. Member States may refer the decision taken by the Commission in accordance with paragraph 1 to the Council within 10 working days of notification of the decision. 4. The Council may take a different decision, by qualified majority, within one month. Article 16 The Commission shall set up under its auspices a Scientific, Technical and Economic Committee for Fisheries. The Committee shall be consulted at regular intervals and shall draw up an annual report on the situation with regard to fishery resources and developments concerning fishing activity, with reference to biological and technical factors. It shall also report on the economic implications of the fishery resources situation. The Committee shall report annually on the work done and required, to the extent provided for in Article 41 (a) of the Treaty, in the field of scientific and technical research for the fisheries and aquaculture sector. Article 17 A Management Committee for Fisheries and Aquaculture, hereafter called 'the Committee`, is hereby established, consisting of representatives of the Member States, under the chairmanship of a representative of the Commission. Article 18 Where the procedure laid down in this Article is to be followed, the chairman shall refer the matter to the Committee either on his own initiative or at the request of the representative of a Member State. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the said draft within a time limit which the chairman may lay down according to the urgency of the matter under consideration. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The chairman shall not vote. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the Committee, they shall be communicated by the Commission to the Council forthwith. In that event, the Commission may defer application of the measures which it has decided for a period of not more than one month from the date of such communication. The Council, acting by a qualified majority, may take a different decision within the time limit lait down in the preceding paragraph. Article 19 The implementation of this Regulation shall take into account special regimes flowing from fisheries agreements concluded by the Community with third countries or in the framework of international organizations, or concluded by Member States in conformity with Community law. Article 20 1. Regulation (EEC) N ° 170/83 is hereby repealed. 2. References to the provisions of the Regulation repealed under paragraph 1 shall be construed as references to the corresponding provisions of this Regulation. Article 21 This Regulation shall enter into force on 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1992. For the Council The President J. GUMMER (1) OJ N ° C 311, 27. 11. 1992, p. 7. (2) Opinion delivered on 15 December 1992 (not yet published in the Official Journal). (3) Opinion delivered on 24 November 1992 (not yet published in the Official Journal). (4) OJ N ° L 24, 27. 1. 1983, p. 1. (5) OJ N ° L 20, 28. 1. 1976, p. 19. ANNEX I (1) COASTAL WATERS OF THE UNITED KINGDOM BETWEEN 6 AND 12 MILES >TABLE POSITION>>TABLE>>TABLE>>TABLE>>TABLE> COASTAL WATERS OF IRELAND >TABLE>>TABLE>>TABLE>>TABLE>> TABLE POSITION>COASTAL WATERS OF BELGIUM >TABLE> COASTAL WATERS OF DENMARK >TABLE>COASTAL WATERS OF GERMANY >TABLE POSITION>COASTAL WATERS OF FRANCE AND THE OVERSEAS DEPARTMENTS >TABLE> COASTAL WATERS OF SPAIN >TABLE>COASTAL WATERS OF THE NETHERLANDS >TABLE> (1) All limits are calculated from their baselines, as they existed at the time Regulation (EEC) N ° 170/83 was adopted and, for the States that acceded to the Community after this date, at the time of their accession. ANNEX II SENSITIVE REGIONS WITHIN THE MEANING OF ARTICLE 7 SHETLAND AREA A. Geographical limits From the point on the west coast of Scotland in latitude 58 °30&prime; N to 58 °30&prime; N 6 °15&prime; W From 58 °30&prime; N 6 °15&prime; W to 59 °30&prime; N 5 °45&prime; W From 59 °30&prime; N 5 °45&prime; W to 59 °30&prime; N 3 °45&prime; W along the 12-miles line north of the Orkneys From 59 °30&prime; N 3 °00&prime; W to 61 °00&prime; N 3 °00&prime; W From 61 °00&prime; N 3 °00&prime; W to 61 °00&prime; N 0 °00&prime; W along the 12-miles line north of the Shetlands From 61 °00&prime; N 0 °00&prime; W to 59 °30&prime; N 0 °00&prime; From 59 °30&prime; N 0 °00&prime; W to 59 °30&prime; N 1 °00&prime; W From 59 °30&prime; N 1 °00&prime; W to 59 °00&prime; N 1 °00&prime; W From 59 °00&prime; N 1 °00&prime; W to 59 °00&prime; N 2 °00&prime; W From 59 °00&prime; N 2 °00&prime; W to 58 °30&prime; N 2 °00&prime; W From 58 °30&prime; N 2 °00&prime; W to 58 °30&prime; N 3 °00&prime; W From 58 °30&prime; N 3 °00&prime; W to the east coast of Scotland in latitude 58 °30&prime; N. B. Fishing effort authorized Maximum number of vessels with a length between perpendiculars of not less than 26 metres (1) authorized to fish for demersal species, with the exception of Norway pout and blue whiting (2): >TABLE>C. Special monitoring measures In accordance with Article 13 of Regulation (EEC) N ° 2241/87 (3) and Article 2 of Regulation (EEC) N ° 3094/86 (4). (1) Length between perpendiculars as laid down by Commission Regulation (EEC) N ° 2930/86 (OJ N ° L 274, 25. 9. 1986, p. 1). (2) Vessels fishing for Norway pout and blue whiting may be subject to specific monitoring measures concerning the keeping on board of fishing gear and species other than those referred to above. (3) OJ N ° L 207, 29. 7. 1987, p. 1. (4) OJ N ° L 288, 11. 10. 1986, p. 1.